COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-15-00979-CR
Style:                   Milton Rolando Paz v. The State of Texas
Date motion filed*:      February 13, 2017
Type of motion:          State’s Second Post-Abatement Motion for Extension of Time Within
                         Which to File Appellate Brief
Party filing motion:     Appellee, The State of Texas
Document to be filed:    Appellee’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   November 18, 2016
       Number of extensions granted:            1        Current Due Date: January 13, 2017
       Date Requested:                      March 10, 2017 (112 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: March 10, 2017.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On February 1, 2017, the Clerk of this Court notified the State that an extension motion
       must be filed within 10 days of that notice if it intended to file a brief. Because the
       State’s second extension was timely filed and states that, among other things, counsel
       has been delayed by spending a considerable amount of time with the transition to a
       new District Attorney this past month, this extension is granted, but counsel is warned
       that no further extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C),
       38.6(d). Accordingly, if the State’s brief is not filed by March 10, 2017, this Court
       will set this appeal for submission on appellant’s brief only. See id. 38.9(a).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: February 16, 2017

November 7, 2008 Revision